

116 HR 411 IH: Territorial Tax Parity Act of 2019
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 411IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Ms. Plaskett introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to modify the source rules to provide for economic
			 recovery in the possessions of the United States.
	
 1.Short titleThis Act may be cited as the Territorial Tax Parity Act of 2019. 2.Modification to source rules involving possessions (a)In generalSection 937(b)(2) of the Internal Revenue Code of 1986 is amended by inserting , but only to the extent such income is attributable to an office or fixed place of business within the United States (determined under the rules of Section 864(c)(5)) before the period at the end.
 (b)Source rules for personal property salesSection 865(j)(3) of such Code is amended by inserting , 932, after 931. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018.
			